DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 27 December 2021.  In view of this communication, claims 1 and 25-48 are now pending in the application, with claims 33-48 being withdrawn from consideration.
Election/Restriction
Applicant's election with traverse of Group A, corresponding to claims 1 and 25-32 in the reply filed on 27 December 2021 is acknowledged.  The traversal is on the ground(s) that no serious burden exists in searching both inventions.  
This is not found persuasive because Groups A and B are separately classified in H02K 1/148 and H02K 15/024, respectively, and because the argument presents no evidence to the contrary.  Further, the argument regarding serious burden is based on standard restriction practice and is not applicable to the Unity of Invention standard applied in this application.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 12 February 2020, 25 November 2020, and 21 June 2021 was/were filed before mailing of the first action on the 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 25 and 27-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitations “the posture holding portions”, “the first thin portion”, and “the second thin portion”.  There is insufficient antecedent basis for these limitations in the claims.
Claim 27 recites the limitation “the plurality of posture holding portions”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 28-30 are rejected due to their dependency on claim 27.
Claim 31 recites the limitations “the plurality of posture holding portions”, “the first thin portion”, and “the second thin portion”.  There is insufficient antecedent basis for these limitations in the claims.
Claim 32 recites the limitations “the first thin portion” and “the second thin portion”, two instances each.  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 26-29 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jang et al. (US 2015/0333577 A1), hereinafter referred to as “Jang”.
Regarding claim 1, Jang discloses a segment-core coupled body [10] (fig. 1-2; ¶ 0029), comprising: 
a plurality of segment cores [10a1/10a2/etc.] each including a core back [11] having an arc shape and a tooth [12] projecting from the core back [11] toward a radially inner side (fig. 1; ¶ 0029); and 
a plurality of coupling portions [13] configured to couple the core backs [11] to one another, to thereby continuously and linearly arrange the plurality of segment cores [10a1/10a2/etc.] (fig. 2; ¶ 0029, 0033-0034), 

    PNG
    media_image1.png
    438
    734
    media_image1.png
    Greyscale

wherein the plurality of segment cores [10a1/10a2/etc.] are coupled to one another only by the plurality of coupling portions [13] (fig. 2), and 
wherein the plurality of segment cores [10a1/10a2/etc.] and the plurality of coupling portions [13] are each a laminated body [10] of magnetic sheets (¶ 0012, 0027-0029).
Regarding claim 26, Jang discloses the segment-core coupled body [10] according to claim 1, as stated above, wherein, when viewed from the lamination direction of the laminated body [10], an intersecting point of extension lines [el] of opposed sides of the adjacent core backs [11] is located on a radially outer side with respect to an imaginary line connecting outer peripheral sides of the adjacent core backs [11] (annotated fig. 2; the lines “el” extend along the mating surfaces between adjacent segment-cores and intersect at a point outside the diameter of the formed stator).
Regarding claim 27, Jang discloses the segment-core coupled body [10] according to claim 1, as stated above, wherein the magnetic sheets for forming each of the plurality of posture holding portions [13] and being laminated on one another are fixed with use of a first fixing member [15] (fig. 7; ¶ 0029, 0041).
Regarding claim 28, Jang discloses the segment-core coupled body [10] according to claim 27, as stated above, wherein the first fixing member [15] is a caulking portion or a welding portion (fig. 1, 7; ¶ 0029, 0041; Jang discloses the fixing members as “caulking parts”).
Regarding claim 29, Jang discloses the segment-core coupled body [10] according to claim 27, as stated above, wherein the laminated magnetic sheets for forming each of the plurality of the segment core [10a1/10a2/etc.] and being laminated on one another are fixed with use of a second fixing member [110/120] (fig. 1; ¶ 0030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 25 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Nakahara et al. (US 5,859,486), hereinafter referred to as “Nakahara”.
Regarding claim 25, Jang discloses the segment-core coupled body [10] according to claim 1, as stated above, wherein the plurality of segment cores [10a1/10a2/etc.] have a configuration in which side surfaces of adjacent core backs [11] in a circumferential direction are arranged in an arc shape under a state in which the posture holding portions [13] are separated (fig. 1-2; in both the round and the extended forms, the core backs have arc shapes).
Jang does not disclose the coupling portions [13] having a first thin portion and a second thin portion.


    PNG
    media_image2.png
    391
    753
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coupling portions of Jang having thin portions on either side of the posture holding portions as taught by Nakahara, in order to easily bend the cores into shape while avoiding deformation of and damage to the coupling portions (col. 3, line 55 to col. 4, line 5 of Nakahara).
Regarding claim 31, Jang discloses the segment-core coupled body [10] according to claim 29, as stated above, wherein each of the plurality of posture holding members [13] is connected to a part of a magnetic sheet for forming one core back [11] of the adjacent core backs [11], and is connected to a part of a magnetic sheet for forming another core back [11] of the adjacent core backs [11] (fig. 2; ¶ 0029, 0033-0034).

Nakahara discloses a segment-core coupled body having adjacent core backs [321] whose side surfaces are connected by posture holding portions [10/309] separated at a first thin portion [t1] and a second thin portion [t2] (fig. 86-87; col. 35, lines 7-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coupling portions of Jang having thin portions on either side of the posture holding portions as taught by Nakahara, in order to easily bend the cores into shape while avoiding deformation of and damage to the coupling portions (col. 3, line 55 to col. 4, line 5 of Nakahara).
Regarding claim 32, Jang discloses the segment-core coupled body [10] according to claim 27, as stated above.  
Jang does not disclose that each of the first thin portion and the second thin portion has a minimum width portion, and wherein the minimum width portion is located on an inner side of outer peripheral surfaces of core backs [11], to which the first thin portion and the second thin portion are coupled, and is located on an inner side of side surfaces of the core backs [11].
Nakahara discloses a segment-core coupled body having adjacent core backs [321] whose side surfaces are connected by posture holding portions [10/309] separated at a first thin portion [t1] and a second thin portion [t2] (fig. 86-87; col. 35, lines 7-22);
wherein each of the first thin portion [t1] and the second thin portion [t2] has a minimum width portion, and wherein the minimum width portion is located on an inner side of outer peripheral surfaces of core backs [321] (fig. 86; the width of each thin portion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the coupling portions of Jang having thin portions on either side of the posture holding portions as taught by Nakahara, in order to easily bend the cores into shape while avoiding deformation of and damage to the coupling portions (col. 3, line 55 to col. 4, line 5 of Nakahara).
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kurosaki (US 2013/0276297 A1), hereinafter referred to as “Kurosaki”.
Regarding claim 30, Jang discloses the segment-core coupled body [10] according to claim 29, as stated above.
Jang does not disclose that the second fixing member [110/120] is a bonding portion (fig. 1; ¶ 0030; Jang discloses all of the fixing members as caulking parts).
Kurosaki discloses a segment-core coupled body [21] having fixing members in the lamination direction, wherein the fixing member is a bonding portion (fig. 8; ¶ 0078; Kurosaki teaches the use of “a connecting method such as caulking, bonding, or welding”, as each is a known equivalent for one another).
One of ordinary skill in the art would have recognized that caulking and bonding are known equivalents for fixing members as evidenced by Kurosaki (¶ 0078).  Thus, it would have been obvious to one of ordinary skill in the art when the invention was made to substitute one known element, the bonding portion of Kurosaki, for another known 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Myojin (US 2010/0090560 A1) discloses a stator segment core comprising an arc-shaped core back and teeth coupled by coupling portions and formed from laminated magnetic sheets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/Michael Andrews/
Primary Examiner, Art Unit 2834